DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2007216387 (English machine translation provided herein).
JP2007216387 discloses a laminated tube which comprises at least two layers and which has (A) a layer (a) comprising a polyamide elastomer having a terminal amino group concentration of 20 meq/g or more and thermoplastic polyurethane (paragraphs [0044] – [0046]) and (B) a layer (b) comprising a fluorine-containing polymer in which a functional group that is reactive with a polyamide resin is introduced into the molecular chain (see claim 1).  
In addition, JP2007216387 (examples) discloses producing a polyether-amide from 12-aminododecanoic acid, an ABA type triblock polyether diamine and adipic acid corresponding to instant claims 4-9 (see paragraphs [0021], [0024], [0030], [0119], [0120]), the fluororesins of instant claim 10 are disclosed (paragraph [0048]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2007216387 (English machine translation provided herein).
JP2007216387 discloses a laminated tube which comprises at least two layers and which has (A) a layer (a) comprising a polyamide elastomer having a terminal amino group concentration of 20 peq/g or more and (B) a layer (b) comprising a fluorine-containing polymer in which a functional group that is reactive with a polyamide resin is introduced into the molecular chain (see claim 1).
In addition, JP2007216387 (examples) discloses producing a polyether-amide from 12-aminododecanoic acid, an ABA type triblock polyether diamine and adipic acid (see paragraphs [0021], [0024], [0030], [0119], [0120] corresponding to claims 4-9 of the present application).
Furthermore, JP2007216387 (examples) discloses producing a laminated tube having a layered configuration comprising polyamide elastomer / fluorine-containing 
JP2007216387 does not disclose blending and using a thermoplastic polyurethane with a polyamide elastomer.
However, JP2007216387 (examples 6, 7) discloses producing a laminated tube by laminating a polyurethane elastomer on a polyamide elastomer layer (see paragraph [0136]; table 1).  In addition, JP2007216387 indicates that a polyamide elastomer may contain a thermoplastic resin such as a thermoplastic polyurethane-based resin as long as characteristics are not impaired and as long as the terminal amino group concentration specified in the present invention is satisfied (see paragraphs [0044], [0046]).
Therefore, a person skilled in the art could easily conceive of, for example, mixing a thermoplastic polyurethane-based resin in a polyamide elastomer layer in the laminated tubes disclosed in examples 6 and 7 of document 1 from the perspective of interlayer adhesion between the polyamide elastomer layer and the polyurethane elastomer.
	It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a thermoplastic polyurethane mixed with a polyamide elastomer in order to provide improved adhesion between layers.
Because JP2007216387 indicates that a polyamide elastomer may contain a thermoplastic resin such as a thermoplastic polyurethane-based resin as long as characteristics are not impaired and as long as the terminal amino group concentration specified in the present invention is satisfied, as discussed above, optimizing the added quantity of a thermoplastic polyurethane-based resin added to a polyamide elastomer in order to adjust adhesive properties between layers comprising polyurethane elastomer / polyamide elastomer / fluorine-containing polymer, thereby satisfying features set forth in claims 2-3.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
January 15, 2021